Citation Nr: 1524288	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.   

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.


FINDINGS OF FACT

1.  A February 1972 rating decision denied service connection for a right knee disability on the basis that the right knee disability pre-existed the Veteran's entry into service, and was not aggravated as a result of service.  The Veteran did not appeal the decision.

2.  Evidence received since February 1972 is new and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's pre-existing right knee disability was permanently aggravated as a result of his service.


CONCLUSIONS OF LAW

1.  The February 1972 RO decision, which denied the Veteran's claim of service connection for a right knee disability, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  The criteria to reopen the claim of service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for right knee meniscus tear and total knee replacement based on service aggravation have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

The Veteran filed a claim to reopen the issue of service connection for a right knee disability in February 2011.  The original claim of service connection for a right knee disability was received by VA in December 1971.  By a February 1972 rating decision, the RO denied the claim on the grounds that the Veteran's right knee disability pre-existed his entry into service, and was not aggravated as a result of his service.  The Veteran was notified of the decision and his appellate rights in March 1972.  The Veteran did not file a timely appeal of the denial of service connection, and no new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the February 1972 rating decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the February 1972 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since February 1972, the Veteran has testified indicating that his pre-existing right knee disability was asymptomatic until he fell on the right knee during his service in the Republic of Vietnam.  A right knee meniscectomy was performed in March 1972.  The Veteran asserts that he has experienced knee pain ever since the surgical procedure.  He is competent to report the onset and progression of right knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran's lay assertions as to a permanent aggravation of his right knee injury during service are new because they were not previously before VA decision makers.  The evidence is also material because it demonstrates that the Veteran's right knee disability underwent a permanent increase in severity during his period of service.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening such claims set forth in Shade.  Accordingly, the claim of entitlement to service connection for a right knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  "When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of soundness does not attach in this matter, as a history of right knee injury was clearly noted on the Veteran's December 1966 pre-induction examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran reported that he had a history of a "trick" or locked knee.  The examining physician recorded a diagnosis of a history of a knee injury with pain when severe twisting.  Thus, this claim is one of service aggravation.

The Veteran's asserts that his pre-existing right knee disability was asymptomatic until he fell on the knee during combat operations in Vietnam.  Indeed, there are no reports of right knee pain or similar complaints in the service treatment records until March 9, 1969, when the Veteran was seen at the 95th Evacuation Hospital in Da Nang for right knee effusion and "popping" of the joint.  He was transferred the next day to Camp Drake, in Japan, where he underwent a right meniscectomy.  An April 1969 clinical note reflects that the injury occurred while in the line of duty.  The Veteran's separation examination reflects that he was still convalescing from surgery when he was discharged in May 1969.  

The Veteran asserts that he experienced progressively worsening pain and swelling in his knee since his discharge from service.  Post-service VA clinical notes reflect that the Veteran has been treated extensively for right knee pain, culminating in a total right knee replacement in 2008.  

A September 2011 VA examination noted a history of right knee injury in 1962, while playing high school basketball.  The Veteran then had an "infection" in the knee while in service, at which point "he underwent an elective arthrotomy to the right knee to repair a torn meniscus.  More recently the [Veteran] had a right [total knee arthroplasty] ... for advanced osteoarthritis."  The examiner found, however, that he "did not find any evidence ... that indicates that the knee condition was aggravated beyond its natural progression by any in-service injuries or events."  

The VA examiner's opinion is afforded little, if any, probative weight, as it was offered without rationale, and the examiner did not attempt to reconcile the opinion with the evidence, recounted above, that the Veteran's right knee disability was asymptomatic until March 1969, when he suddenly required a right knee meniscectomy.  The Court has held that such an opinion, based on an inaccurate factual premise and offered without accompanying rationale, are inadequate for adjudicating claims for service connection.  Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The preponderance of the objective evidence establishes that the Veteran's right knee disability underwent a permanent increase in severity during service.  The Veteran's right knee disability was asymptomatic at service entry and for almost two years after, until tearing his meniscus in March 1969.  The evidence clearly establishes a worsening of the underlying condition in service beyond any temporary flare-up.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Additionally, the development of symptomatic manifestations of a pre-existing disease or injury during or proximately following action with the enemy . . . will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2).  This appears to squarely fit the Veteran's circumstances.  Thus, the presumption of aggravation attaches.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden now shifts to VA to rebut this presumption with clear and unmistakable evidence that the Veteran's right knee disability was not aggravated as a result of service.  Id.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("The veteran has the opportunity to establish a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat . . . is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.").

In this regard, the Board notes that the February 1972 rating decision denied service connection for a right knee disability because the right knee meniscectomy was an "elective" procedure.  The finding appears to rest on a notation in the service treatment records, indicating that the Veteran was being transferred to Camp Drake for "possible elective surgery."  The physician who authorized the transfer apparently questioned whether a surgical intervention would benefit the Veteran.  However, it is apparent that physicians at Camp Drake correctly identified that the Veteran's symptoms were indicative of a torn meniscus, and that surgical intervention was clinically indicated.  Moreover, the injury was determined to be in the line of duty.  The single notation of "possible elective surgery" is not clear and unmistakable evidence to rebut the presumption of aggravation, particularly in light of the subsequent diagnosis of torn right meniscus.   

Accordingly, the Board concludes that the Veteran's right knee disability existed before his entrance into active duty; that it underwent a permanent increase in severity as a result of his active duty; and that there is no clear and unmistakable evidence to rebut the presumption of aggravation, particularly given the provisions of 38 C.F.R. § 3.306(b)(2).  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because the current meniscus tear and total knee replacement are shown to be a progression of the same disability that existed prior to service and was aggravated by service, the Board concludes that service connection for right knee meniscus tear and total knee replacement is warranted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for a right knee disability is granted; service connection for right knee meniscus tear and total knee replacement is granted. 




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


